                                   1

                                   2

                                   3

                                   4
                                                                       UNITED STATES DISTRICT COURT
                                   5
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                                                             SAN JOSE DIVISION
                                   7

                                   8     PERSONALWEB TECHNOLOGIES LLC,
                                         et al.,                                           Case No. 5:13-cv-01356-EJD
                                   9
                                                        Plaintiffs,
                                  10                                                       PRETRIAL ORDER (JURY)
                                                 v.
                                  11                                                       Re: Dkt. No. 74
                                         FACEBOOK INC.,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                              The above-entitled action is scheduled for a Pretrial Conference on Thursday, September
                                  14
                                       17, 2020 at 11:00 a.m. In addition, the parties shall appear telephonically for a status conference
                                  15
                                       on October 10, 2019 at 10:00 a.m. The parties are further instructed to file a Joint Status
                                  16
                                       Conference Statement no later than October 7, 2019.
                                  17
                                              IT IS HEREBY ORDERED that the following schedule shall apply to this case:
                                  18
                                        EVENT                                                         DATE
                                  19
                                        Fact Discovery Cutoff                                         December 20, 2019
                                  20
                                        Designation of Opening Experts with Reports                   January 24, 2020
                                  21

                                  22    Designation of Rebuttal Experts with Reports                  February 21, 2020

                                  23    Expert Discovery Cutoff                                       March 6, 2020
                                  24    Dispositive Motion Deadline                                   Motions due March 20, 2020;
                                  25    (see Section IV and V of Standing Order for Civil Cases)      Response briefs due May 1, 2020;
                                                                                                      Reply briefs due May 15, 2020
                                  26
                                        Hearing on Anticipated Dispositive Motion(s)                  9:00 a.m. on June 11, 2020
                                  27

                                  28
                                                                                       1
                                       Case No.: 5:13-cv-01356-EJD
                                       PRETRIAL ORDER (JURY)
                                   1
                                           Motions in Limine                                              August 27, 2020
                                   2
                                           Joint Final Pretrial Conference Statement and Exchange of      September 3, 2020
                                   3
                                           Exhibits
                                   4
                                           Voir Dire Questions, Proposed Jury Instructions,               September 7, 2020
                                   5       Oppositions to Motions in Limine and Proposed Jury
                                           Verdict Forms
                                   6

                                   7       Final Pretrial Conference                                      11:00 a.m. on September 17, 2020

                                   8       Trial Exhibits                                                 September 22, 2020
                                   9
                                           Jury Selection                                                 9:00 a.m. on September 29, 2020
                                  10
                                           Tentative Jury Trial1                                          September 29, 2020,
                                  11

                                  12       Jury Deliberations                                             October 8, 2020 (continued as
Northern District of California
 United States District Court




                                  13                                                                      needed)
                                  14
                                                 IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                  15
                                       Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial
                                  16   submissions.
                                  17             The court advises the parties that this is the final case schedule. All parties are expected
                                  18   to comply as directed above.
                                  19             IT IS SO ORDERED.
                                  20   Dated: September 13, 2020                          ______________________________________
                                  21                                                      EDWARD J. DAVILA
                                                                                          United States District Judge
                                  22

                                  23
                                       1
                                  24      Jury trials are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                       Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                  25   commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                       confirmed at the Final Pretrial Conference.
                                  26
                                       2
                                         A copy of Judge Davila’s standing order is also available on the court’s website at
                                  27   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                       then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                  28   for Civil Cases.”
                                                                                       2
                                       Case No.: 5:13-cv-01356-EJD
                                       PRETRIAL ORDER (JURY)
